DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 11/26/21 is acknowledged and has been entered.  Claim 1 has been amended. Claims 2 and 11 have been cancelled. Claims 16-22 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 3-10 and 12-15 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this 
Also, The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.

  The instant claims are directed to a naturally occurring correlation between the level of glycans in subjects having traumatic brain injury (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) providing a probe comprising a porous Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added 
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, 
          With respect to the recitation “wherein said lectin-binding glycan is indicative to TBI when its level is in the fluid sample is at least two times higher than the control level”.   The “wherien” statement at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels of glycans in subjects having traumatic brain injury. No active method steps are invoked or clearly required; the “wherein” statement does not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.   
          Based upon this analysis of the claims as a whole, the above noted claims 1, 3-10 and 12-15 do



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 7-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al (US 2010/0279308) in view of Damborsky et al., (Analyst, 2016, 141, pages 6444-6448) and light of Raj (US 2008/0020482), and further in view of Harel (US 2018/0120305).
Morrow et al disclose a method of detecting a glycan in a bodily fluid comprising providing a test strip (probe) comprising a porous matrix comprising a sample pad/wick pad (a first part of the probe) comprising lectin label conjugate (second lectin) (e.g. Fig. 1, para’s 0010-0014).  Morrow et al discloses a membrane comprising immobilized lectin (first lectin) for binding to a glycan (detection zone) (e.g. Fig. 1, para’s 0010-0014, 0021-0024).  Morrow et al discloses that this detection zone is between sample/wick pad and a sink pad (second part of the probe).  Morrow et al discloses that the label can be colloidal gold, fluorescent molecules, quantum dots and chromophores (e.g. para 0014) all of which provide a signal. Morrow et al discloses that the sample and the labeled lectin are exposed to the detection zone and a complex of labeled 
Morrow et al differs from the instant invention in failing to teach determining a level of the glycan.
Damborsky et al discloses that it is known and conventional in the art that test strips can be utilized for the quantification of analytes (e.g. page 6444-introduction, page 6446-evaluation of the test).  Damborsky et al discloses that this provides for quantitative data of the analyte and provides for low cost, simple, rapid and portable detection devices popular in biomedicine, agriculture, food and the environmental sciences (e.g. page 6444).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a determination of the level of the glycan in the method of Morrow et al because Damborsky et al shows that it is known and conventional in the art to quantify the level of analyte with a test strip and that this provides for quantitative data of the analyte and provides for low cost, simple, rapid and portable detection devices popular in biomedicine, agriculture, food and the environmental sciences.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a determination of the level of the glycan in the method of Morrow et al.

Harel teaches that it is known and conventional in the art to detect the presence or level of glycans with the aide of lectins and compare the level to that of subjects not having traumatic brain injury and determining an increase of the glycan to provide for a diagnosis of traumatic brain injury (e.g. abstract, para’s 0017, 0021-0022, 0036-0037).  Harel teaches that the lectins can be ASA, PHA-L or UDA and teaches that the fold change of glycans in TBI subjects with the use of these lectins as compared to control can be 5, 10, 15 and higher (e.g. Figure 1, para’s 0017, 0021-0022, 0036-0037).  Harel teaches that it is well established in the art that a control level can be adjusted in order to increase the sensitivity and specificity of the diagnostic assay.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the measurement of glycans with the use of lections such as UDA, ASA or PHA-L and the comparison to controls of subjects not having traumatic brain injury and determining an increase such as taught by Harel to provide for the diagnosis of traumatic brain injury in subjects in the modified method and probe or Morrow et al because Morrow et al teaches the detection of glycans and Damborsky et al teaches that the levels of the glycans provides for clinical diagnostics and Harel teaches that it is known and conventional that traumatic brain injury can be diagnosed by detecting the levels of glycans with lectins in bodily fluid from subjects and comparing the levels to that of control subjects not having 
          With respect to the recitation “at least two times higher than the control level” as recited in the instant claim.  Harel teaches that the fold change of  the glycans inTBI subjects compared to control can be 5, 10, 15 and higher (e.g. Figure 1, para’s 0017, 0021-0022, 0036-0037).  Harel indicates above that increases indicates TBI indicates a correlation to further optimize the method to increase sensitivity and specificity and one or ordinary skill would recognize that the higher the level above a control the more of an indication of TBI.  Further, the optimum value above a control for diagnosis can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Thus, absent evidence to the contrary one of ordinary skill in the art would optimize the value above a control for diagnostic assay and one would recognize that a value of 2 times higher than a control would provide for an improved sensitivity and specificity of the diagnostic assay.

With respect to claim 4 as currently recited.  The instant claim does not specify that the fluid sample is applied directly onto the detection zone without first being applied upstream of the detection zone.  Thus, given its broadest reasonable interpretation, when the sample flows through the sample application pad and wick pad in the modified test strip of Morrow et al and comes into contact with the detection zone the sample has been applied onto the detection zone. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al in view of Damborsky et al., and Harel as applied to claims 1, 3-5, 7-9 and 12-15 above, and further in view of Charlton et al (US 5,714,389).
See above for the teachings of Morrow et al., Damborsky et al and Harel.
Morrow et al., Damborsky et al. and Harel differ from the instant invention in failing to teach applying a solution comprising the conjugate to the first part of the test strip (probe).
Charlton et al teaches that it is known and conventional in the art that the conjugate can be mixed with sample prior to applying to a test strip or that the conjugate can be in a preserved form in the test strip (e.g. col 4, lines 47-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to mix the conjugate with sample .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al in view of Damborsky et al., and Harel as applied to claims 1, 3-5, 7-9 and 12-15 above, and further in view of Babu et al (US 9,804,155).
See above for the teachings of Morrow et al., Damborsky et al and Harel.
Morrow et al., Damborsky et al and Harel differ from the instant invention in failing to teach exposing the sample to N-acetyl-Lcysteine before exposing the sample to the detection zone.
Babu et al teaches that it is known and conventional in the art to exposing a sample to a mucolytic agent such as N-acetyl-L-Cysteine before the sample is exposed to a detection zone (e.g. abstract, col 2, lines 1-67).  Babu et al discloses that this allows an antigen to be assessable in samples where the available antigen is masked in a complex, or is inaccessible behind a cell membrane (e.g. col 2, lines 46-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate N-acetyl-L-cysteine such as taught by Babu et al into the modified method and device of Morrow et al .

Response to Arguments
Applicant's arguments filed 11/26/21 have been fully considered but they are not persuasive.  
101 Rejections:
Applicant argues that Claim 1 is amended by specifying that:  the first lectin and the second lectin selected from a specific group of lectins;  the same lectin is used for capturing and detecting; and the level of lectin binding glycan is determined to be at least two times higher compared to a control level.  Applicant states that the claim as a whole amounts to significantly more than a naturally occurring correlation in that it is restricted to a specific new manner of determining and assessing the correlation using specific pairs of lectins using steps that are not well-understood, routine and conventional.
          This argument is not found persuasive because the additional elements of the first lectin and the second lectin selected from a specific group of lectins; the same lectin is used for capturing and detecting; and determining the level of lectin binding glycan are additional elements are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit 

103 Rejections:
Applicant argues that Morrows et al. disclose a device comprising a probe comprising an immobilized lectin and a labeled lectin, wherein the immobilized lectin and the labeled lectin are identical. The document teaches that the device can be used for detecting glycans from body fluid. However, Morrow et al do not teach the use of the device for TBI detection. Determining the glycan level by comparison to the level of the glycan in a body fluid sample of a non-injured subject is not taught either.
          This argument is not found persuasive because the Examiner has not relied upon Morrow for specifically teaching TBI detection or comparison to a non-injured subject but rather has relied upon the teachings of Harel for showing that it is known and conventional in the art to utilized detected glycans comparison to a control for determining TBI.  Thus, the Applicant is not considering the combination of Morrow in view of Damborsky and Harel.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
           Applicant argues that Damborsky et al teach that the test strip can be used for quantitation. However, they do not disclose quantitation based on a dual lectin approach wherein the same lectin is used for immobilization and detection. The document is silent on traumatic brain injury.  Furthermore, neither Morrows et al nor Damborsky et al teach or suggest that a two-fold increase of lectin-binding of a glycan to a specific group of lectins compared to a control level is an indication of that the glycan is indicative to TBI.
This argument is not found persuasive because the Examiner has not relied upon Damborsky et al for teaching the same lectin but rather relied upon the primary reference for teaching the use of the same lectins.  The Applicant is arguing Damborsky et al individually and not considering the combination of Morrow in view of Damborsky et al and Harel supa.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
          Applicant argues that Harel does not teach or suggest the determining by using a dual lection approach.
This argument is not found persuasive because the Examiner has not relied upon Harel for teaching a dual lectin assay but rather has relied upon the primary reference of Morrow for teaching this limitation.  Again the applicant is arguing the reference individually in response to applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

             Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641